Citation Nr: 1208373	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1151 (West 2002) based on treatment provided by the Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1953, and he died in June 2001.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the VA Regional Office (RO), which denied the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151 based on VA treatment.  In June 2005, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board denied this claim in an October 2005 determination, and the appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2006, the Court granted the Secretary's Motion for Summary Remand.  

This case was again before the Board in March 2007, at which time it was remanded for additional development of the record.  

In March 2008, the Board again denied the appellant's claim.  The appellant filed a timely appeal to the Court, and in a September 2009 Memorandum Decision the Court set aside and remanded the Board's March 2008 decision.  

The Board subsequently obtained an additional medical opinion (with addendums) from the Veterans Health Administration.  The claim was again remanded in July 2011 at the appellant's request so that the agency of original jurisdiction (AOJ) could review the medical opinion.  The case has now been returned to the Board for further appellate action.

In a September 2011 statement, the appellant indicated that an April 2001 rating decision raised the Veteran's disability rating from 10 to 100 percent and she wanted this decision reviewed.  The Board notes that the April 2001 rating decision awarded the Veteran special monthly pension based on the need for aid and attendance, effective March 28, 2001.  If the appellant believes that the Veteran was not paid at the correct rate effective March 28, 2001, she should notify the RO.   

In the September 2011 statement, the appellant also asserted that she should be getting a pension.  The Board considers this an informal claim for death pension.  As this issue has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it.  The issue of entitlement to death pension is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2001.  

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was respiratory failure, due to, or as a consequence of, right lower lobe bronchopneumonia.  Other significant conditions contributing to death, but not resulting in the underlying cause of death were malnutrition, chronic obstructive pulmonary disease, and an old myocardial infarction.

3.  The Veteran's death was not caused by VA hospital care and treatment from February to June 2001.  


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, March 2003, March 2004, and March 2007 letters collectively provided notice regarding what information and evidence is needed to substantiate the appellant's claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1151 based on treatment provided by VA, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The March 2007 letter advised the appellant of how effective dates are assigned, and the type of evidence which impacts that determination.  The claim was last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and medical opinions, and hearing testimony.

In addition, the Board notes that the case was remanded in March 2007 to provide the appellant with additional VCAA notification and obtain relevant VA records, and again remanded in July 2011 so that the AOJ could review new evidence.  Proper VCAA notification was provided as described above and the relevant VA records were obtained.  The evidence of record was reviewed by the AOJ and the claim was readjudicated in September 2011.  Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

During the Veteran's VA hospitalization from February to May 2001, it was noted that he was being seen for follow up of his leg ulcers and peripheral vascular disease.  Reportedly, the Veteran had developed a mild shortness of breath and cough, following which radiographic studies revealed the presence of bilateral pneumonia.  Arterial blood gases were consistent with severe hypoxemia, and the Veteran exhibited elevated cardiac enzymes and troponin.

At the time of admission, there was noted a history of chronic obstructive pulmonary disease, arteriosclerotic heart disease, total right hip replacement, peripheral vascular disease, peptic ulcer disease with gastrointestinal bleeding, and chronic ulcers of the legs.  On physical examination, the Veteran's skin was warm and dry, with poor turgor.  There were chronic ulcers of the legs, though with no evidence of any peripheral adenopathy.  Examination of the Veteran's heart revealed a questionable systolic murmur in the mitral area.  The Veteran's lungs showed evidence of bilateral rhonchi, and there were rales present in the Veteran's right lung. 

During the Veteran's hospitalization, he experienced weight loss, but would not allow nasogastric tube feedings.  Accordingly, the Veteran was given food supplements with a dietary consult.  The Veteran gradually developed some decubitus ulcers in spite of nursing care and a special mattress.  A nurse was consulted for care of the Veteran's decubitus ulcers, and he was given a Duo-Derm dressing.  During the Veteran's hospitalization, his pneumonia showed some improvement.  However, he developed a urinary tract infection and urinary retention requiring the insertion of a catheter.  The Veteran experienced subsequent recurrent urinary tract infections which were treated with antibiotics.  The Veteran was also seen by a cardiologist for his acute myocardial infarction.  However, the Veteran refused any acute care.  The Veteran was also seen by a pulmonologist on consultation for his bilateral pneumonia and pleural effusion, but he refused to undergo thoracentesis or any further procedures.  Accordingly, the Veteran was treated with antibiotics, oxygen therapy, and nebulizers.  The pertinent diagnoses noted at the time of discharge were bilateral pneumonia; pleural effusion; end stage chronic obstructive pulmonary disease; acute myocardial infarction; arteriosclerotic heart disease; hypertension; malnutrition; and decubitus ulcers of the buttocks and legs.  

At the time of a subsequent VA hospitalization beginning in mid-May 2001, it was noted that the Veteran had been transferred from the Tallahassee Community Hospital for management of a possible myocardial infarction.  Reportedly, the Veteran had been seen there for shortness of breath of one day's duration which had been getting worse.  

On the day following admission to the VA hospital, it was noted that the Veteran had decubiti on his coccyx with a Duo-Derm dressing in place.  Later that same day, skin care was performed on the patient's buttock.  The Duo-Derm dressing was removed, revealing a 2 by 21/2-inch decubitus ulcer with no necrotic tissue and good granulation.  A new Duo-Derm dressing was placed on the site, and the Veteran was repositioned on his left side supported with pillows.  

During the course of treatment two days later, it was noted that the Veteran had decubiti on his sacrum with a Duo-Derm dressing in place.  Numerous VA inpatient treatment records show that the Veteran was repositioned, turned, and supported for skin protocol during the Veteran's second hospitalization, beginning in May 2001.  

After a cardiology evaluation on May 19, 2001, it was noted that because of the hemoglobin findings on testing and history of coronary artery disease the Veteran would require a blood transfusion.  No consent was available at that time so a call was placed to the family for consent.  It was noted that the Veteran would receive two units of blood after consent was obtained.  Later that same day, it was noted that the family had arrived and that a VA physician explained the risk of transfusion.  Shortly thereafter, it was noted that the blood was available and the Veteran had been premedicated with Tylenol and Lasix.  A note placed at 4:55 pm states "See consent, see blood administration blood flowsheet.  1st unit of PRBC's 26KT06419 started via primary line."  Later it was noted that there was no reaction from the transfusion and that the Veteran's family was at his bedside.  A consent form dated May 19, 2001, signed by the appellant, is of record.  The appropriate box indicating whether blood transfusion was being accepted or not was not checked.  The informed consent form indicates that the Veteran received blood that was the same type as his own.  

During the course of treatment on May 27, 2001, the Veteran's family complained that oxygen was not "on the veteran."  Reportedly, a physician had previously informed them that the Veteran was to stay on oxygen "at all times" due to his saturation levels being low.  However, the Veteran refused oxygen both to the staff and his family.  Subsequently, a VA physician was notified that the Veteran's family wished to see him regarding the Veteran's refusal of oxygen.  It was subsequently explained to the Veteran's family that the Veteran had the right to refuse treatment or medication as long as he was alert and oriented.  Shortly thereafter, it was noted that oxygen remained in use, and that the Veteran had received decubitus care to his sacral area.  The Veteran's family remained at his bedside.  

During the course of treatment on May 31, 2001, it was noted that the Veteran had a sacral ulcer.  Consequently, it was suggested that the Veteran be placed on a specialty airflow mattress in order to prevent further skin breakdown.  

On June 1, 2001, it was noted that the Veteran exhibited a sacral decubitus with ulceration through the full thickness of the skin.  The bony sacrum was exposed in the base of the ulcer, and a portion of the necrotic skin was black-colored at the central portion of the ulcer.  Noted at the time of evaluation was that the necrotic tissue should be debrided.  The following morning, the necrotic tissue was sharply debrided from the Veteran's sacral decubitus ulcer.  Noted at the time was that the Veteran should be given dressings twice daily soaked in half-strength Dakin's solution.  During the course of treatment on June 6, 2001, the Veteran was encouraged to turn off his back, and assisted in doing so.  

Progress notes dated from June 7, 2001, through June 11, 2001, reflect that the Veteran was turned and positioned and on oxygen.  It was noted on June 11, 2001, that laboratory studies showed evidence of dehydration.  Intravenous fluids were initiated.  

On June [redacted], 2001, it was noted that the Veteran was weak.  At that time, the Veteran was turned and repositioned, and medicated for pain.  At approximately 8 o'clock that evening, the Veteran was observed to be very weak.  The Veteran expired shortly thereafter.  

According to the Certificate of Death, the immediate cause of the Veteran's death was respiratory failure, due to, or as a consequence of, right lower lobe bronchopneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause of death were malnutrition, chronic obstructive pulmonary disease, and an old myocardial infarction.  

A Memorandum from the Health Care System Director to the VA OIG (Office of Inspector General) Hotline addressed allegations of the appellant regarding improper care and mistreatment of the Veteran.  The memorandum noted that in response to allegations of inadequate care as evidenced by frequent changes in antibiotics, lack of required tests, administration of heparin despite his being a "bleeder", inattention to pain management, lack of communication regarding treatments and plan, and receipt of blood probably intended for another patient, the Medial Director for Clinical Programs and several registered nurses carefully reviewed the Veteran's medical records.  It was noted that regular laboratory and radiologic studies were sufficient to guide the plan of care, and that he was given heparin after an acute myocardial infarction only after careful evaluation by a cardiologist.  The heparin was discontinued as soon as cardiac enzymes became normal and there were no untoward effects.  It was also noted that he did receive blood, which was indicated for a low hemoglobin level.  The blood was administered as ordered, with attention to the proper identification of the blood type of the Veteran.  It was also noted that as his condition declined, there is documentation that his interdisciplinary treatment plan was actively implemented and evaluated, including the adjustment of pain medications and regular nursing notification to the physician regarding the Veteran's condition and needs.  It was noted that the records document that the medical plan of care was discussed with the Veteran and his family regularly during hospitalizations.  

In response to the appellant's allegation of being threatened with a court order and being forced to sign a DNR (do not resuscitate) request, the Memorandum notes that all staff involved in these situations as well as nearby witnesses were interviewed, and medical records were reviewed.  It was noted that there was a controversy about the Veteran's plan of care.  The clinical team felt that the Veteran's guarded condition and low oxygen levels required hospitalization at the Montgomery (West Campus) Intensive Care Unit, with possible ventilatory support.  The Veteran and his family did not wish him to be transferred nor to consider a ventilator.  Per policy, the staff discussed the implications of various courses of action, including the possible initiation of a DNR order.  Neither staff recollections nor chart entries reveal an allusion to a court order, only a DNR order.  The Veteran and his family did not wish to complete an Advanced Directive at that time, but based upon information they were given, did so within a few days.  

In response to the allegation regarding inadequate nursing care including refusal to use an egg crate, development of a pressure ulcer, lack of dressing changes as ordered, failure to turn and reposition, lack of an available call light, failure to administer prescribed oxygen, and inadequate personal care, it was noted that there was documentation that the appellant wanted to leave an egg crate mattress to put on the Veteran's bed.  However Federal Fire Safety regulations prohibit the use of an egg crate mattress because of toxic fumes emitted in the event of fire.  It was noted the Veteran did have a DeCube mattress (as did all beds on Unit T3A-2) which are pressure reducing mattresses especially designed to prevent skin breakdown.  It was noted that the Veteran did develop pressure ulcer while hospitalized, due to his debilitated state on admission, thin and frail skin, and compromised nutritional status.  There was documentation that the Veteran was turned every two hours.  There was also documentation that the Veteran did not like to be turned and frequently turned himself onto his back.  The Veteran's son and daughter also questioned the need for turning him.  There is also documentation of dressing changes which describe the condition of the ulcer and treatment rendered.  It was noted that there were several occasions where the Veteran refused his oxygen therapy and it was probable that the appellant did find him without it on some visits.  It was noted that the staff recalled that he usually would accept his oxygen after a brief time off of it.  It was further noted that the call system is integrated into the side rails of the bed.  

With regard to her contention that the Veteran was sent home without proper discharge planning by the social worker, it was noted that when the Veteran achieved the maximum benefit from hospitalization at the acute care level, discharge either to home or a nursing home was indicated.  It was recommended that the Veteran consider a community nursing home, but the family did not agree and took him home.  All of the necessary equipment was in place prior to discharge and home nursing care and home health aide services were scheduled.  

In response to an RO request, in July 2004 a VA physician wrote that he had been requested to review the Veteran's claims file, and provide an opinion as to whether there were any events during the Veteran's VA hospitalization which could have caused or contributed to his death on June [redacted], 2001.  This was in response to contentions by the appellant that the Veteran's death was the fault of the VA based on neglect and abuse by the VA medical staff, specifically, neglected bed sores, incorrect blood type transfusions without consent, and oxygen inaccessibility.  

Noted at the time was that the VA physician had reviewed the Veteran's medical record and claims folder.  That review revealed that the Veteran had been admitted to the Tuskegee VA Medical Center on February 14, 2001.  At that time, it was recommended that the Veteran be moved to the West Campus in Montgomery, but the Veteran insisted on being admitted to the East Campus.  At the time of discharge on May 9, 2001, the Veteran's diagnoses were status post acute myocardial infarction, chronic obstructive pulmonary disease, urinary tract infection with enterococcus faecalis, sacral decubitus, malnutrition, and bronchopneumonia of the right lower lobe.  

The VA physician noted that during the Veteran's hospital stay, he did develop decubitus ulcers in the sacral area despite being cared for by the nursing staff.  The Veteran's weight declined from 111 pounds on January 22, 2001 to 88 pounds on April 11, 2001.  The Veteran was treated for pneumonia, and computerized axial tomography (CAT) done in May 2001 showed severe chronic obstructive pulmonary disease, fibrosis, loculated fluid, and no infiltrates.  

The VA physician also noted that the Veteran ate very poorly during his hospitalization, and refused nasogastric tube placement for the purpose of improving his nutritional status.  The Veteran was discharged home on oxygen on May 9, 2001.  Accompanying the Veteran was a home health care aide referral.  Home oxygen was placed in the Veteran's home on May 8, 2001.  A hospital bed and other equipment were also placed in the Veteran's home.  

The VA physician summarized that on May 15, 2001, the Veteran was readmitted to the VA hospital.  Noted at the time was that the Veteran had been transferred from the Tallahassee Hospital due to increasing shortness of breath.  At the time, the Veteran had a urinary tract infection.  Also noted was that the Veteran had a sacral ulcer which was healing.  While in the hospital, the Veteran received treatment not only for his urinary tract infection, but also for his sacral ulcer.  The Veteran's treatment appeared to be appropriate.  However, he continued to be significantly malnourished.  On May 20th, the Veteran received two units of packed red blood cells with no untoward reaction.  He noted that the Veteran's family was at his bedside during the transfusion and, according to nurse's notes, they were cooperative.  

The Veteran was subsequently transferred to intermediate care on June 6, 2001.  He continued to eat poorly, and on June [redacted], 2001, it was noted that he had begun to have problems with his respiratory system.  Radiographic studies indicated that the Veteran was suffering from right lower lobe pneumonia.  He declined rapidly, and a "do not resuscitate" order was placed.  The Veteran was pronounced dead at 8:25 p.m. on June [redacted], 2001.  The apparent cause of the Veteran's death was pneumonia.  

According to the VA physician, the Veteran declined rapidly following the development of pneumonia.  However, he was started on the appropriate antibiotic therapy when the pneumonia was diagnosed.  

In reviewing his record, the VA physician saw no evidence that the Veteran had been given the incorrect blood type during his transfusions.  While he did develop sacral bedsores, these were treated appropriately.  The cause of the Veteran's bedsores was no doubt related to his inactivity and his significant malnutrition.  While the VA advised that he have a nasogastric tube placed for improving his nutritional status, he declined.  The Veteran had severe end stage chronic obstructive pulmonary disease, and certainly was a "setup" for developing pneumonia, in particular, with his poor nutritional status.  

In the opinion of the VA physician, the Veteran was treated appropriately while in the VA hospital.  Nothing was done during the Veteran's hospitalization which hastened his death.  According to the VA physician, the Veteran's death was related to his severe chronic obstructive pulmonary disease and significant malnutrition, which predisposed him not only to pneumonia but also to his decubitus ulcers.  

During the course of a hearing before the undersigned Veterans Law Judge in June 2005, the appellant offered testimony regarding alleged negligence on the part of VA personnel which, in her opinion, had hastened her husband's death.  

In November 2005 the appellant wrote a letter to a Mrs. Jones, asking for her assistance in corroborating the appellant's contention that the Veteran received a blood transfusion that was supposed to be provided to Mrs. Jones's husband.  In response, Mrs. Jones stated that neither she nor her daughter could recall conversing with the appellant about a blood transfusion, and that to her knowledge there was never a plan for Mr. Jones to be given blood at any time.

An expert medical opinion was obtained from the Veterans Health Administration in November 2010, and this document was subsequently amended to provide required explanation.  The physician reported that Tylenol and Lasix are not narcotic analgesics.  She opined that the Veteran's bed sores and blood transfusion did not materially contribute to or hasten his death.  She explained that Review of the Veteran's chart reveals that he had multiple comorbidities like chronic obstructive pulmonary disease, heart disease, malnutrition and failure to thrive throughout both VA hospital admissions.  Multiple inpatient notes stated that he was weak and not eating enough.  In the physician's opinion, bed sores did not contribute or hasten his death but rather were as a result of his declining overall condition which was eventually responsible for his death.  As to the transfusions, they were given on May 19, 2001 and the Veteran did not pass away until the middle of June.  According to the physician, there seemed to be no evidence to support that the transfusions contributed to the Veteran's death in any way.  She further opined that Veteran's pneumonia was diagnosed and treated appropriately during both admissions.  Chest X-ray and antibiotics were also initiated on time.  She again opined that the Veteran's failure to thrive with multiple comorbidities was the underlying cause of his death, with the pneumonia being a terminal event in this process.  According to the physician, there was no evidence of carelessness or negligence on review of the chart.  


Analysis

The appellant argues that the Veteran died as a result of improper care he received from VA.  She notes that he was discharged from a VA hospital in May 2001, before his illness had resolved, and that he had to be readmitted about five days later.  She contends he received improper treatment including neglected bed sores, incorrect blood transfusion, and oxygen inaccessibility.    

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


In pertinent part, 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-
(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or
   (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical treatment resulted in a veteran's death.  Merely showing that a veteran received care or treatment and died does not establish cause.  See 38 C.F.R. § 3.361(c)(1). 

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or medical treatment proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical treatment caused the veteran's death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In this case, the preponderance of the evidence is against a finding that the Veteran died as a result of his VA hospitalization and treatment.  In July 2004 a VA physician, who reviewed the Veteran's claims file and medical records, noted that the Veteran declined rapidly following the development of pneumonia.  He opined that the Veteran was started on the appropriate antibiotic therapy when the pneumonia was diagnosed.  The physician further opined that nothing was done during the Veteran's hospitalization which hastened his death; instead, the Veteran's death was related to his severe chronic obstructive pulmonary disease and significant malnutrition, which predisposed him not only to pneumonia but also to his decubitus ulcers.  It is important to note on the Veteran's admission to the hospital in February 2001 a history of chronic obstructive pulmonary disease, arteriosclerotic heart disease, total right hip replacement, peripheral vascular disease, peptic ulcer disease with gastrointestinal bleeding, and chronic ulcers of the legs was noted.  Thus, chronic obstructive pulmonary disease preexisted his VA hospitalizations.  The July 2004 VA opinion is evidence against the claim as it essentially states that nothing done during the Veteran's hospitalization hastened his death.  Merely showing that a veteran received care, treatment, or examination and died does not establish cause.  38 C.F.R. § 3.361(c).

An expert medical opinion was obtained from the Veterans Health Administration in November 2010.  The examiner opined that the Veteran's bed sores and blood transfusion did not materially contribute to or hasten his death.  She explained that the Veteran had multiple comorbidities like chronic obstructive pulmonary disease, heart disease, malnutrition and failure to thrive throughout both VA hospital admissions.  Multiple inpatient notes stated that he was weak and not eating enough.  In the physician's opinion, bed sores did not contribute to or hasten his death but rather were as a result of his declining overall condition which was eventually responsible of his death.  As to the transfusions, they were given on May 19, 2001 and the Veteran did not pass away until the middle of June.  According to the physician, there seemed to be no evidence to support that this contributed to the Veteran's death in any way.  She further opined that Veteran's pneumonia was diagnosed and treated appropriately during both admissions.  She ultimately opined that the Veteran's failure to thrive with multiple comorbidities was the underlying cause of his death, with the pneumonia being a terminal event in this process.  According to the physician, there was no evidence of carelessness or negligence on review of the chart.  This opinion is also evidence against the claim as it indicates that bed sores and blood transfusion did not materially contribute to or hasten the Veteran's death, and, in fact, his multiple comorbidities were the underlying cause of his death.  

The Board finds the above opinions highly probative as they were made after a review of the relevant evidence and include clear rationales for the opinions reached.  

It is noted that both VA physicians indicated that the Veteran's malnutrition played a part in his death, as does the death certificate.  The preponderance of the evidence in this case is against a finding that the malnutrition was caused by the VA hospitalizations at issue.  During the Veteran's hospitalizations, he experienced weight loss, but refused nasogastric tube feedings.  Accordingly, the Veteran was given food supplements with a dietary consultation.  Multiple inpatient notes stated that he was weak and not eating enough.  There is simply no indication that the Veteran was malnourished as a result of his hospitalization.  In fact, treatment records show that the Veteran was provided nourishment but could not always eat all that was provided and refused nasogastric tube feedings.  

While the appellant contends the Veteran died as a result of improper care he received from VA she is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the Board finds the July 2004 and November 2010 VA opinions (and addendums) described above to be most probative on this point.  There are no other medical opinions in the record or identified by the appellant or her representative that contradict these opinions.  

The Board notes that the appellant has repeatedly alleged abuse, neglect, and improper care.  She has shown, throughout the course of this case, a propensity to imply accusations of significant unprofessional conduct by VA medical staff that is simply not borne out by the record.  She has implied that medical personnel have altered consent forms to show her signature, that they lied when reporting her statements upon the death of the Veteran, that statements made in the record concerning discussions with her did not occur; and many other similar types of statements.  To the extent the appellant challenges the findings contained in the medical record as inaccurate or out and out lies, her bare statement is insufficient to rebut the presumption that the medical personnel were accurately discharging their duties when preparing the reports.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties); Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").

She has also argued extensively regarding the Veteran being given a blood transfusion meant for Mr. Jones.  However, after contacting Mrs. Jones in an attempt to support her (appellant's) claim, Mrs. Jones indicated that Mr. Jones was never considered for a blood transfusion.  The appellant has also argued that after receiving the blood transfusion, the Veteran received no further care other than oxygen and did not receive medicine, x-rays, or blood work during the last few weeks of his life.  However, records from the end of May 2001 and during June 2001 do not support her contentions.  For example, he was receiving medicine on May 26, 2001 for urinary infection and was receiving medication for pain on May 31. He had laboratory work done on May 28, June 8, and June 10.  On June 11 it was noted that he was being monitored closely.  Records during June show he received skin care and continued to be turned every 2 hours.  On June [redacted], prior to his death, he received a chest x-ray and was started on IV medication.  

The appellant has argued that the Veteran was improperly discharged from his first hospitalization without adequate preparations, but the record reflects that the Veteran and his family refused transfer to West Campus intensive care unit, refused to have him placed on a ventilator, and that prior to discharge home oxygen had been installed in his home and requisite action taken to have aids come to assist him.  Thus, the records do not support her allegations.

Additionally, she has argued that the call button was unplugged or placed where the Veteran could not reach it and that his oxygen tube was tied in a knot.  Her current contentions regarding the oxygen tubing imply frequent occurrences.  Her earlier report in April 2003 noted it occurred only one time and that the staff indicated the Veteran did it.  While she disagrees with the statement that the Veteran did it, the record does indicate the Veteran repeatedly removed his oxygen.  In a later statement she indicated that the call button and oxygen problems had resolved after meeting with the doctor.  

In short, her assertions as to the abuse and negligence her husband allegedly endured are in conflict with the medical evidence as well as the lay statement from Mrs. Jones.  The conflicts between her assertions and the other evidence of record render her contentions unreliable and lacking in credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  With respect to her contentions of unusable call buttons or VA staff tying his oxygen tube in a knot, as her other accusations as to improper care have not been supported by the evidence and in some cases are contradicted by it, the Board cannot accept her unsubstantiated accusations of intentional misconduct on the part of VA healthcare providers as being a reliable recollection of events.  Id.; see also Rizzo, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).

In any event, while arguing continuously as to the ways in which the Veteran's care was negligent, she has provided no competent evidence that the alleged negligence actually caused or hastened the Veteran's death.  In short, absent some competent evidence establishing that the Veteran's death was caused or hastened by a blood transfusion, decubitus ulcer, improper care, lack of consent, etc., the claim for benefits under 38 U.S.C.A. § 1151 must fail.  See 38 C.F.R. § 3.361(c)(1) (it must be shown that the hospital care or medical treatment caused the veteran's death).  Moreover, the July 2004 VA examiner noted the Veteran's severe end stage chronic obstructive pulmonary disease and poor nutritional status were a "setup" for developing pneumonia.  The physician further opined that the Veteran's death was related to his severe chronic obstructive pulmonary disease and significant malnutrition, which predisposed him not only to pneumonia.  Thus, the evidence clearly establishes that the Veteran's development of pneumonia was a reasonably foreseeable event.  

In summary, the Board finds that the medical evidence and opinions of record are of greater probative value than the appellant's allegations of causation.  The Board finds, therefore, that the preponderance of the evidence is against the claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.

The Board recognizes that some issues related to negligence, fault, and informed consent were raised by the Court in September 2009.  These issues are now essentially moot given the Board's finding that the Veteran's death was not the result of his VA hospitalization and treatment; however, as these issues were noted by the Court they will be addressed.  

The Court instructed the Board to determine whether the Tylenol and Lasix administered prior to the blood transfusion in May 2001 were narcotic analgesia, which would require signed consent.  See 38 C.F.R. § 17.32(c), (d) (2001).  In November 2010, a VA physician reported that Tylenol and Lasix are not narcotic analgesic.  Thus, signature consent was not required.  

Even though signature consent was not required, the issue of informed consent would still remain.  As noted by the Court, in April 2002 the regulation on informed consent read, in relevant part, as follows: 

	(c) General requirements for informed consent.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient . . . of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient . . . [1] the nature of a proposed procedure or treatment; [2] the expected benefits; [3] reasonably foreseeable associated risks, complications or side effects; [4] reasonable and available alternatives; and [5] anticipated results if nothing is done.  The patient . . . must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion. . . . . 
	(d) Documentation of informed consent.  (1) The informed consent process must be appropriately documented in the medical record. . . 

38 C.F.R. § 17.32(c), (d) (2001).  

In this case, VA treatment records indicate that on May 19, 2001 a VA physician explained the risk of transfusion to the Veteran's family.  A consent form dated May 19, 2001, signed by the appellant, a VA physician, and a witness, is of record.  This form might not have been sufficient for signature consent as the appropriate box indicating whether blood transfusion was being accepted or not was not checked.  However, this form does indicate that the general requirements for informed consent were discussed.  The form outlines the procedure to be performed, the benefits and risks of the procedure, and alternatives.  In a September 2011 statement, and others, the appellant contends that no doctor talked to her about a blood transfusion.  As noted above, the appellant's recollections have been deemed unreliable, and the Board finds the documents surrounding this event to be more probative than the appellant's statements.  There is a consent form signed by the appellant and a VA physician.  The VA treatment records, written by a VA registered nurse, also reflect that consent and risk of transfusion was discussed with the appellant.  There is simply no evidence other than the appellant's statements that a VA physician and nurse conspired to give the Veteran blood without his or the appellant's permission and then essentially fabricated treatment notes and consent forms to document the procedure.  

The Board recognizes that the treatment records do not specifically state that the appellant gave consent for the procedure; however, such is implied in the May 19, 2001 entries.  An 11:45 a.m. entry indicates that the family had arrived, that Dr. G. was notified of the family's presence, and that consent was pending.  A 1:00 p.m. entry states that Dr. G. was there for consent and explained the risks of transfusion.  The same entry indicates that they were awaiting availability of blood.  At 4:55 p.m. and entry references the consent form.  Combining these entries with the consent form signed by the appellant, the Board finds that the documents above show that informed consent for a blood transfusion was obtained from the appellant on May 19, 2001.

As noted above, while the appellant asserts that the blood the Veteran received was actually for another patient, this assertion is not supported by the consent form, the VA treatment records, or the letter from Mrs. Jones.  It is further noted that a May 19, 2001 physician's note indicates that after cardiology evaluation the Veteran "would definitely need a blood transfusion."  Thus, the preponderance of the evidence is against a finding that the Veteran was erroneously given a blood transfusion.  

The Court also noted that the Board previously did not provide an explanation regarding whether the airflow mattress recommended on May 31, 2001 was something different from the mattress employed during the first hospitalization or what accounted for the delay in furnishing the mattress eventually employed.  In this regard, the Memorandum from the Health Care System Director to the VA OIG Hotline indicates that all of the mattresses on the Veteran's unit during the beginning of his May 2001 hospitalization had DeCube mattresses, which are pressure reducing mattresses especially designed to prevent skin breakdown.  The Board also notes that there is ample documentation showing that the Veteran was treated for his bed sores and routinely turned in connection with a skin protocol.  It is unclear if the specialty air flow mattress suggested by the VA physiatrist on May 31, 2001 was a different mattress than the DeCube mattress.  The physical medicine rehabilitation education consultation performed by the physiatrist appears to have been undertaken away from the Veteran's room as it was noted that the Veteran "presents for evaluation."  Thus, it is unclear if the physiatrist knew what kind of mattress the Veteran had at the time.  Moreover, it does not appear that the Veteran was provided with a different mattress after the physiatrist's suggestion.  What the record does show is that that Veteran had a mattress designed to prevent skin breakdowns during his May 2001 hospitalization (prior to the suggestion of an airflow mattress) and that the bed sores were treated appropriately by VA staff.  

In any event, an expert medical opinion was obtained in this case and the physician opined that there was no evidence of carelessness or negligence on VA's part, to include related to the blood transfusion, bed sores, and treatment for pneumonia.  A rationale was provided for this opinion and it is considered highly probative of the questions at hand.  

In summary, the preponderance of the competent and probative evidence is against a finding that the Veteran's death was caused by his VA hospitalizations or resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, nor was his death due to an event not reasonably foreseeable. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 based on treatment provided by VA is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


